Case 18-09108-RLM-11             Doc 831      Filed 11/06/19        EOD 11/06/19 16:51:54        Pg 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


                               NOTICE OF MOTION AND HEARING

          PLEASE TAKE NOTICE that on November 4, 2019 USA Gymnastics, as debtor and

debtor in possession in the above-captioned chapter 11 case (the “Debtor”), filed the Debtor’s

Fourth Motion For Order Extending The Debtor’s Exclusive Periods To File And To Solicit

Acceptances Of A Chapter 11 Plan [Dkt. 829] (the “Motion”), which has been set for a hearing

(the “Hearing”) on November 25, 2019 at 1:30 p.m. (Prevailing Eastern Time) in Room 329

of the United States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204.

          PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be filed

by Monday, November 18, 2019 at 4:00 p.m. (Prevailing Eastern Time).

          PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Hearing by conference call is 1-888-273-3658, passcode: 9247462#. All callers

shall keep their phones muted unless addressing the Court. All callers must identify themselves

and the party(ies) they represent when addressing the Court. Callers shall not place their phones

on hold during the Hearing.




1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11        Doc 831     Filed 11/06/19    EOD 11/06/19 16:51:54        Pg 2 of 2



       PLEASE TAKE FURTHER NOTICE that copies of the Motion may be accessed through

the case website at: https://omniagentsolutions.com/usagymnastics, or by contacting the Debtor’s

attorneys, on PACER, or from the Clerk of the Court.

Dated: November 6, 2019                            Respectfully submitted,

                                                   JENNER & BLOCK LLP

                                                   By: /s/ Catherine Steege

                                                   Catherine L. Steege (admitted pro hac vice)
                                                   Dean N. Panos (admitted pro hac vice)
                                                   Melissa M. Root (#24230-49)
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   Tel: (312) 923-2952
                                                   Fax: (312) 840-7352

                                                   csteege@jenner.com
                                                   dpanos@jenner.com
                                                   mroot@jenner.com

                                                   Counsel for the Debtor




                                               2
